Appeals from decisions of the Workmen’s Compensation Board, filed April 8, 1976, as amended by decisions filed January 20, 1977 and March 7, 1977, which found that the claimant had a continuing causally related disability subsequent to February 9, 1974 and awarded benefits for reduced earnings. The question in this case was whether or not the claimant’s loss of earnings was due solely to economic conditions. The board found: "based on the testimony and the medical evidence, that the claimant’s loss of earning capacity [is] due to her causally related disability.” The record contains substantial evidence to support this finding. Decisions affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.